On Petition eor Rehearing.
Pee Cubiam.
Under the petition for a rehearing counsel for appellant renew their discussion of the proposition that appellee’s complaint is not sufficient to state a cause of action, because it does not allege or show an absence of knowledge on her part in respect to the defective and unsafe condition of the bridge It is specially contended that the court erred in holding that such knowledge or notice on her part, if any, could have been interposed by appellant, and proved under the general denial as a matter of defense to the action Counsel make the claim that if appellee was not required to disclose by her pleading an absence of such knowledge as a fact essential to her cause of action, then, under the circumstances, if her voluntary action in entering upon the bridge, with notice of its unsafe condition, is a matter of defense, it must be interposed and set up as such by way of a special affirmative answer, and can not be proved by the defendant as held under the general denial, for the reason, as asserted, that the general denial, as a pleading, merely traverses and puts in issue the material facts alleged in the complaint The error of appellant’s learned counsel in this contention is due to the fact that they accord too narrow a scope or design to the general denial under our civil code.
In Jeffersonville Water Sup. Co. v. Riter, 146 Ind. 521, this court, in considering the scope of a general denial, said: “A defendant, under the general denial, is not confined to negative proof in denial of the facts stated in the complaint, as a cause of action, but may, upon the trial, introduce proof of facts independent of those alleged in the complaint, but which are inconsistent therewith, and tend to meet and break down or defeat the plaintiff’s cause of *280action. Works’ Practice, Yol. 1, §579; Pomeroy’s Rem., §644; Bliss, Code Pleading, §321; Boone, Code Pleading, §65 (Pony Series); Code 1881, §127; R. S. 1881, §377; Balue v. Sear, 131 Ind. 301.” East v. Peden, 108 Ind. 92. It is true that the defendant in the case at bar might, if it so desired, have set up the defense in question by an affirmative plea or answer, but this it was not required to do in addition to pleading the general denial.
We have again fully considered the questions presented by appellant’s counsel, but are satisfied that the holding of the court in the former hearing was right; therefore the petition for rehearing is overruled.